In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated June 27, 2003, which denied their motion, inter alia, pursuant to CPLR 5015 (a) (1) to vacate their defaults in answering and appearing at an inquest, and to vacate a judgment of the same court dated February 27, 2003, entered upon their respective defaults.
Ordered that the order is affirmed, with costs.
To be relieved of their defaults, the defendants were required to establish both a reasonable excuse for each default and a meritorious defense (see CPLR 5015 [a] [1]; Eretz Funding v Shalosh Assoc., 266 AD2d 184, 185 [1999]). The defendants failed to meet either requirement. Therefore, the Supreme Court properly denied their motion. Santucci, J.P., Smith, Luciano and Adams, JJ., concur.